Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Murphy on 08/16/2022.

Cancel claims 3 and 10

In the Claims, claim 4, change “The semiconductor device according to claim 3, “to -- The semiconductor device according to claim 1 --.
In the Claims, claim 11, change “The semiconductor device according to claim 10, “to -- The semiconductor device according to claim 8 --.

Replace independent claim 1 with the following:
1. (Currently Amended) A semiconductor device, comprising:
	a first gate electrode; 
	a first insulating film over the first gate electrode; 
	an oxide semiconductor film over the first insulating film;
	a second insulating film over the oxide semiconductor film;
	a metal oxide film over the second insulating film;
	a second gate electrode over the metal oxide film; and
	a third insulating film over the second gate electrode,
	wherein when an electron beam with a probe diameter of 1 nm is incident on the oxide semiconductor film, a plurality of spots are observed at a ring-like region in an electron diffraction pattern of the oxide semiconductor film, 
	wherein the second gate electrode is in contact with the first gate electrode through an opening in the first insulating film, the second insulating film and the metal oxide film, [[and]]
	wherein the third insulating film is in contact with a top surface and a side surface of the second gate electrode, a side surface of the metal oxide film, a side surface of the second insulating film, and a part of a top surface of the oxide semiconductor film [[.]], and
	wherein the oxide semiconductor film comprises a channel region overlapping with the second gate electrode, a source region in contact with the third insulating film, and a drain region in contact with the third insulating film. 

Replace independent claim 8 with the following:
8. (Currently Amended) A semiconductor device, comprising:
a first gate electrode; 
	a first insulating film over the first gate electrode; 
	an oxide semiconductor film over the first insulating film;
	a second insulating film over the oxide semiconductor film;
	a metal oxide film over the second insulating film;
	a second gate electrode over the metal oxide film; and
	a third insulating film over the second gate electrode,
	wherein when an electron beam with a probe diameter of 1 nm is incident on the oxide semiconductor film, a plurality of spots are observed at a ring-like region in an electron diffraction pattern of the oxide semiconductor film, 
	wherein the second gate electrode is in contact with the first gate electrode through an opening in the first insulating film, the second insulating film and the metal oxide film, 
	wherein the third insulating film is a nitride film comprising at least one of hydrogen and fluorine, [[and]]
	wherein the third insulating film is in contact with a top surface and a side surface of the second gate electrode, a side surface of the metal oxide film, a side surface of the second insulating film, and a part of a top surface of the oxide semiconductor film [[.]], and
	wherein the oxide semiconductor film comprises a channel region overlapping with the second gate electrode, a source region in contact with the third insulating film, and a drain region in contact with the third insulating film. 

Allowable Subject Matter
Claims 1-2, 4-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 8, the prior art of record fails to teach or render obvious the combination of limitations of each respective independent claims 1 and 8 “a metal oxide film over the second insulating film, a second gate electrode over the metal oxide film and a third insulating film over the second gate electrode and wherein the third insulating film is in contact with a top surface and a side surface of the second gate electrode, a side surface of the metal oxide film, a side surface of the second insulating film, and a part of a top surface of the oxide semiconductor film and a source region in contact with the third insulating film, and a drain region in contact with the third insulating film” taken in combination with all other limitations of each respective independent claims 1 and 8. 
Dependent claims 2, 4-7, 9 and 11-14 are respectively inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamazaki et al. (US Pub # 2013/0187152), Koezuka et al. (US Pub # 2012/0315735), Isobe (US Pub # 2013/0203214), Yamazaki et al. (US Pub # 2015/0102341), Yamazaki et al. (US Pub # 2014/0339545), Yamazaki et al. (U.S. Pub # 2010/0025675), Nodera et al. (U.S. Pub# 2018/0122839), Yamazaki et al. (U.S. Pub # 2011/0240990), Lee et al. (U.S. Pub # 2013/0256652), Yamazaki et al. (US Pub # 2005/0073243), Lu et al. (US Pat # 6630785), Yamazaki et al. (U.S. Pub # 2012/0161126), Fukutome (U.S. Pub # 2018/0095336), Koezuka et al. (US Pat # 9748403), Yamazaki (U.S. Pub # 9,443984), Koezuka et al. (U.S. Pub # 2016/0343866), Yamazaki et al. (U.S. Pub # 2017/0012062) and Lin et al. (U.S. Pub # 2018/0006065).

Each reference represents teachings of the level of ordinary skill in the art pertaining to semiconductor device, comprising a first gate electrode, a first insulating film over the first gate electrode, an oxide semiconductor film over the first insulating film, a second insulating film over the oxide semiconductor film and wherein the third insulating film is a nitride film containing at least one of hydrogen and fluorine, and wherein the oxide semiconductor film comprises a channel region overlapping with the second gate electrode.
Yamazaki 152’ discloses a semiconductor device comprising: a conductive film (see Fig 19A, item 210, with transistor 300 formed thereon); a semiconductor film (Fig 1B item 106, a detailed illustration of the transistor 300, see ¶330) over a first insulating film (104); a second insulating film (108A) over the semiconductor film, wherein the semiconductor film comprises a channel region (106A) overlapping with the gate electrode.
Koezuka discloses a semiconductor device (see FIG. 1A-1E) comprising, a semiconductor film (oxide semiconductor film 403) over a first insulating film (insulating film 436), a second insulating film (gate insulating film 402) over the semiconductor film (oxide semiconductor film 403), (see paragraphs [0115] & [0116], Koezuka teaches that the gate electrode layer 401 can comprise a stacked-layer structure formed of a conductive material such as indium-tin-oxide, and a metal material, such as tungsten and aluminum.), wherein the semiconductor film comprises a channel region 409 overlapping with the gate electrode, wherein the third insulating film 407 is a nitride film (see paragraph [0122], e.g., silicon oxynitride film) containing at least one of hydrogen and fluorine (see paragraphs [0128] & [0127], insulating film 407 may include dopant, including fluorine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896